Citation Nr: 1200195	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  10-27 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for concussive trauma.

2.   Entitlement to service connection for headaches.

3.  Entitlement to service connection for a cerebrovascular accident.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to August 1960 and from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned Acting Veterans Law Judge at a February 2011 hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the Veteran's February 2011 hearing, he testified that he was currently being treated at Emory University for the problems that are at issue in this appeal.  While the Veteran's Social Security Administration (SSA) records contain some records from Emory from the mid-1990s, the claims file does not contain any current treatment records from Emory.  The Veteran also testified that he was being treated by doctors in Bowman Grey, North Carolina and by doctors in Greenhawk.  The only private treatment records in the claims file, other than SSA records, are records from a physician, Dr. D.C.C., in Greenville, South Carolina.  It is unclear if this is the same doctor referred to by the Veteran in his testimony.  A remand is therefore necessary in order to obtain copies of the Veteran's other private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify all medical providers who treated him for claimed residuals of concussive trauma, headaches, or cerebrovascular accident, including identifying all current treatment.  The Veteran should be requested to provide releases enabling VA to obtain his private treatment records from each identified provider.  He should specifically be asked to provide a release for VA to obtain his records from Emory University.  He should also be specifically asked to identify the providers who treated him in Bowman Grey and Greenhawk and to provide releases for VA to obtain his records from them.  He should be informed that alternatively he may obtain the treatment records himself and send them to VA.     

2.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


